NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DONALD PERRY, DOC# 050031,                    )
                                              )
             Appellant,                       )
                                              )
v.                                            )   Case No. 2D17-1218
                                              )
OFFICER LIND, SERGEANT FAY,                   )
OFFICER ALBRITTON, OFFICER                    )
MOSELEY, and LT. PRIETO,                      )
                                              )
             Appellees.                       )
                                              )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Donald Perry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Shelley Cridlin, Assistant
Attorney General, Tampa, for Appellee.




PER CURIAM.


             Affirmed.



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.